Exhibit 24 POWER OF ATTORNEY The undersigned does hereby constitute and appoint William M. Cook, Norman C. Linnell, or Amy C. Becker the undersigneds attorneys-in-fact and agents for the purpose of signing in the undersigneds name and on the undersigneds behalf as a Director of Donaldson Company, Inc., a report on Form 10-K for the Annual Report for Fiscal Year 2010, pursuant to Section 13 or 15(d) of the Securities Act of 1934, of Donaldson Company, Inc., and any and all amendments thereto, and to deliver on the undersigneds behalf said report so signed for filing with the Securities and Exchange Commission. Dated: September 24, 2010 /s/ F. Guillaume Bastiaens Signature F. Guillaume Bastiaens Print Name POWER OF ATTORNEY The undersigned does hereby constitute and appoint William M. Cook, Norman C.
